Appeal from a certiorari order correcting and reducing an assessment for 1933 in the city of Albany. The property was assessed at $100,000, $15,000 for the land and $85,000 for the building. The relator does not complain of the land assessment, but contends that the building should be assessed for a value of $30,000; in all, $45,000. The premises were assessed in 1932 for $70,000 by the board of review. A fireproof brick, tile and concrete building was erected in 1931 by the owner at a cost of $48,600. The city’s building expert admits a reduction in cost of construction in 1932 of ten per cent. The Special Term found an over-valuation and also inequality, and after considering depreciation, fixed the value of the land at $16,200, and the building at $37,260, a total of $53,460. Judgment and order unanimously affirmed, with costs. Present — Hill, P. J., Rhodes, McNamee, Crapser and Bliss, JJ.